DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This is the Communication in response to the Amendment filed on December 06, 2021 for Application No. 16/789,132, filed on February 12, 2020, title: “User Interface For Transactions”.

Status of the Claims
Claims 1-5 and 7-49 were pending.  By the 05/31/2022 Response, claims 1, 3, 11, 20, 23, 30, 37, and 44 have been amended, and no claim has been added or  cancelled.  Claim 6 was previously cancelled by the 12/06/2021 Response.  Accordingly, claims 1-5 and 7-49 remain pending in the application and have been examined.

Priority
This Application was filed on 02/12/2020 and is a CON of US Application No. 15/351,230 filed on 11/14/2016 (Patented No. 10,621,581) which claims the benefit of US Provisional Application No. 62/348,893 filed 06/11/2016.  
For the purpose of examination, the 06/11/2016 is considered to be the effective filing date.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/02/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.  A copy of the USPTO-1449 form with the examiner’s initials is enclosed to this Office Action.

Allowable Subject Matter
Claims 1-5 and 7-49 are pending.  All pending claims are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1-5 and 7-49 are found to be patent-eligible per the 2019 Revised Patent Subject Matter Eligibility Guidance (“2019 Revised PEG”).  More specifically, the limitations of the independent claims 1, 20, and 21 “at a recipient electronic device with a display and one or more input devices, wherein the recipient electronic device is associated with a second user: receiving information identifying an item for which payment has been authorized by a sender electronic device associated with a first user that is different from the second user, the item selected from among one or more items based on input received from the sender electronic device; displaying, on the display: a graphical representation of the item, one or more selectable graphical user interface objects corresponding to one or more configurable attributes of the item, and a selectable claim item graphical user interface object that enables the second user to claim the item; detecting, via the one or more input devices of the recipient electronic device, selection of one or more attributes of the one or more configurable attributes of the item via activation of the one or more selectable graphical user interface objects corresponding to the one or more attributes of the one or more configurable attributes of the item; subsequent to detecting selection of the one or more attributes via activation of the one or more selectable graphical user interface objects corresponding to the one or more attributes of the one or more configurable attributes of the item, detecting, via the one or more input devices of the recipient electronic device, a request to claim the item, wherein the request to claim the item includes activation of the claim item graphical user interface object; and in response to detecting the request to claim the item, including activation of the claim item graphical user interface object, initiating a process at the recipient device for obtaining the item with the selected one or more attributes, wherein initiating the process for obtaining the item with the selected one or more attributes includes transmitting an indication of the request to claim the item.” are found to be applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.  In brief, the claims involve an abstract idea and include the additional elements that integrate the abstract idea into a practical application.  Therefore, the claims are patent-eligible per the Revised 2019 PEG.
Furthermore, the closest prior arts VAN OS (US Pub. No. 2015/0348002-A1), Hosein (US Pub. No. 2015/0278900-A1), and Nagasundaram (US Pub. No. 2015/0112870-A1), either individual or in combination, do not teach each and every elements of the claims.  Also, an NPL (non-patent literature) search did not identify any reference that teach every element of the claims.  Therefore, the claims are allowable over the prior arts of record.
For these reasons, independent claims 1, 20, and 21 are allowed.  Dependent claims 2-5, 7-19, and 22-49 are also allowed because of their dependency on their respective independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1-48 (renumbered from claims 1-5 and 7-49) are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAI TRAN whose telephone number is (571)272-7364. The examiner can normally be reached Monday-Friday, 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine M. Behncke can be reached on 571-272-8103. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HAI TRAN
Primary Examiner
Art Unit 3697



/HAI TRAN/Primary Examiner, Art Unit 3697